Case 1:20-cv-00484-LO-TCB Document 201 Filed 10/27/20 Page 1 of 3 PageID# 6825




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                ALEXANDRIA DIVISION



  AMAZON.COM, INC. AND AMAZON DATA
  SERVICES, INC.,

                        Plaintiffs,

         v.

  WDC HOLDINGS LLC DBA NORTHSTAR
  COMERCIAL PARTNERS; BRIAN                            Civil Action No.
  WATSON; STERLING NCP FF, LLC;                        1:20-cv-00484-LO-TCB
  MANASSAS NCP FF, LLC; NSIPI
  ADMINSITRATIVE MANAGER; NOVA
  WPC LLC; WHITE PEAKS CAPTIAL LLC;
  VILLANOVA TRUST; CARLETON NELSON;
  CASEY KRISCHNER; ALLCORE
  DEVELOPMENT LLC; FINBRIT HOLDINGS
  LLC; CHESHIRE VENTURES LLC; JOHN
  DOES 1-20,

                        Defendants.


         CONSENT OF CASEY KIRSCHNER TO WITHDRAWAL OF COUNSEL

        I, Casey Kirschner, hereby consent to the withdrawal of Alston & Bird LLP as my counsel

 of record in the above-captioned matter.




                                               1
Case 1:20-cv-00484-LO-TCB Document 201 Filed 10/27/20 Page 2 of 3 PageID# 6826




  Dated this 27th day of October, 2020.       Respectfully submitted,

                                              /s/ Scott J. Pivnick
                                              Scott J. Pivnick (Va. Bar No. 48022)
                                              Edward Kang (admitted pro hac vice)
                                              Kelley C. Barnaby (admitted pro hac vice)
                                              ALSTON &BIRD LLP
                                              The Atlantic Building
                                              950 F Street, NW
                                              Washington, DC 20004-1404
                                              Phone: 202-239-3300
                                              Fax: 202-239-3333
                                              scott.pivnick@alston.com
                                              edward.kang@alston.com
                                              kelley.barnaby@alston.com

                                              Attorneys for Defendant CASEY KIRSCHNER




                                          2
Case 1:20-cv-00484-LO-TCB Document 201 Filed 10/27/20 Page 3 of 3 PageID# 6827




                                CERTIFICATE OF SERVICE

       I certify that on October 27, 2020, I will electronically file the foregoing with the Clerk of

 Court using the CM/ECF system.

                                                     Respectfully submitted,

                                                     /s/ Scott J. Pivnick
                                                     Scott J. Pivnick (Va. Bar No. 48022)
                                                     Edward Kang (admitted pro hac vice)
                                                     Kelley C. Barnaby (admitted pro hac vice)
                                                     ALSTON &BIRD LLP
                                                     The Atlantic Building
                                                     950 F Street, NW
                                                     Washington, DC 20004-1404
                                                     Phone: 202-239-3300
                                                     Fax: 202-239-3333
                                                     scott.pivnick@alston.com
                                                     edward.kang@alston.com
                                                     kelley.barnaby@alston.com

                                                     Attorneys for Defendant CASEY KIRSCHNER




                                                 3
